Tn an action for divorce, the wife appeals from an order of the Supreme Court, Kings County, dated December 17, 1968, which, on plaintiff’s motion, appointed a guardian ad litem of the infant Eva Maria Gliwa, directed that the parties *701and said infant submit to blood grouping tests, and contained directions related to the foregoing. Order modified, on the law and the facts, by (1) striking therefrom the second ordering paragraph, which directs that the fees and expenses of the guardian ad litem shall be borne and paid by defendant, and (2) substituting therefor a provision directing that the issue of which of the parties shall be required to pay said fees and expenses shall be determined by the court upon the trial of the action. As so modified, order affirmed, without costs. In our opinion, it is more appropriate that the issue of which of the parties should be required to pay the fees and expenses of the guardian ad litem should be determined by the trial court together with all the other issues presented at the trial. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.